Citation Nr: 0734601	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to September 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for diabetes mellitus.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The veteran's diabetes mellitus had its onset in service. 


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such 
diabetes mellitus may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, none of the veteran's service medical records 
lists a diagnosis of diabetes mellitus, nor do they indicate 
that he was ever on any medication used to treat diabetes 
mellitus.  Nevertheless, these records document two elevated 
blood glucose readings of 119 in January 1996 and 141 in 
October 1997.  Since 141 is significantly higher than the 
reference range provided of 75 to 110, this reading provides 
highly probative evidence in support of the veteran's claim. 

The Board acknowledges that no medical evidence shows that 
the veteran was formally diagnosed with diabetes mellitus 
during the one-year presumptive period after service.  In 
fact, three normal blood glucose readings were noted in 2001.  
In September 2002, however, just two years after his 
separation from active duty, the veteran was diagnosed with 
diabetes mellitus, type II.  In an April 2004 report, F.M., 
M.D., explained that high glucose levels are always present 
before the onset of diabetes mellitus, type II.  Dr. F.M., 
however, did comment specifically on whether the veteran's 
elevated blood glucose readings in service were actually the 
early manifestation of his diabetes mellitus diagnosed a few 
years later.

The Board is thus presented with conflicting evidence 
concerning the date of onset of the veteran's diabetes 
mellitus.  On one hand, diabetes mellitus was not diagnosed 
either in service or during the one-year presumptive period, 
and blood glucose readings were normal on three separate 
occasions in 2001, during the one-year presumptive period 
after service.  This evidence appears to go against the 
veteran's claim.

On the other hand, the veteran had two elevated blood glucose 
readings while on active duty, one of which was significantly 
higher than normal, thereby suggesting an early manifestation 
of diabetes mellitus.  The veteran was also diagnosed with 
diabetes mellitus just two years after service.  Also 
significant is Dr. F.M.'s comment that elevated blood glucose 
readings are always present before the onset of diabetes 
mellitus.  Overall, this evidence suggests that the veteran's 
diabetes mellitus - a chronic and progressive disease - may 
have had its onset in service.  

Therefore, in light of the medical evidence, the Board finds 
that there is a balance of positive and negative evidence 
concerning the issue as to whether the veteran's diabetes 
mellitus had its onset in service.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit-of-the- doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for diabetes mellitus is warranted.

In conclusion, service connection for diabetes mellitus is 
granted.  In light of the favorable outcome, there is no need 
to discuss whether VA has satisfied its duties pursuant to 
the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 
5100 et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for diabetes mellitus is granted. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


